EXHIBIT 10.3


[NAME & ADDRESS]                [DATE]


Re:    Notice of Grant for Performance Unit Award [2018]


Dear _____________:


In accordance with the terms and conditions of the Regions Financial Corporation
2015 Long Term Incentive Plan (the “Plan”) and the attached Award Agreement, you
have been granted a Performance Unit Award over a number of performance units
(“PUs”) with a Target Value as set forth below. Capitalized terms not defined in
this Notice of Grant are defined in the Plan or the Award Agreement. This
document is the Notice of Grant referred to in the Award Agreement and is part
of the Award Agreement.


Granted To:                    _____________
Grant Date:                    _____________
Performance Threshold Measurement Periods:    _____________ ending _____________
_____________ ending _____________
_____________ ending _____________
Performance Vesting Period:            _____________ ending _____________
Service Vesting Period:                _____________ ending _____________
Target Value:                    _____________


Subject to (1) the terms and conditions of the Plan, the Award Agreement and
this Notice of Grant, (2) the Company’s achievement of the Capital and Liquidity
Performance Thresholds specified below (the “Performance Thresholds”) during
each Performance Threshold Measurement Period, (3) the Company’s achievement of
the Performance Goals set forth below during the Performance Vesting Period and
(4) your satisfaction of the Service Vesting Period requirement, you may be
entitled to a cash payment equal to the value of the PUs based on a percentage
of the Target Value as determined below. The maximum payment equals to
_________% of the Target Value, with up to _________% of the cash payment
at-risk of forfeiture based on the Company’s achievement of the Performance
Thresholds.


Performance Thresholds: The value of the PUs to be paid under this Award will be
based upon the Company’s performance relative to the following Performance
Thresholds, as certified by the Committee:


(i)
Capital - Capital Action Decision Tree Status, as defined in the Capital Policy,
must remain in either “Monitor Capital” or “Capital Deployment” status; and



(ii)
Liquidity - Risk for Primary Liquidity Level must remain at “Moderate” or better
as established in the Market & Liquidity Risk Framework document.



Each of the Performance Thresholds stands alone in the determination of the
at-risk portion of the Award. In order to be eligible to receive the cash
payment determined in accordance with the foregoing, you must remain employed
with the Company or one of its Subsidiaries through the end of the Service
Vesting Period, except as otherwise provided in the Award Agreement.


Performance Goals: In addition, the value of the PUs to be paid under this Award
will be based upon the Company’s performance using the following performance
criteria, as certified by the Committee:


(i)
Diluted EPS Growth - the Company’s growth in diluted earnings per common share
from continuing operations (“Diluted EPS Growth”); and



(ii)
ROATCE - the Company’s return on average tangible common stockholders’ equity,
which is defined as net income from continuing operations available to common
shareholders divided by average tangible common shareholders’ equity, with
average tangible common shareholders’ equity equal to average stockholders’
equity less the sum of (a) average intangible assets, net of their related
average deferred tax liability and (b) average preferred stock (“ROATCE”).






--------------------------------------------------------------------------------

EXHIBIT 10.3




Both Diluted EPS Growth and ROATCE will each be weighed _______% in determining
the payout of the Award and will be measured on (1) an absolute basis and (2) a
relative basis as compared to a peer group, in accordance with the matrices on
the attached Schedule A (the “Performance Goals”).


For the purposes of calculating the Diluted EPS Growth, the 2017 base year EPS
for Regions and all peers will be the reported 2017 EPS, adjusted for the
adoption of the Tax Cuts and Jobs Act of 2017. ROATCE for the year ended
December 31, 2020 will be adjusted by the cumulative effect adjustment to equity
for the adoption of Accounting Standards Update (“ASU”) 2016-13: Measurement of
Credit Losses on Financial Instruments (“CECL”) for both Regions and its peers.


Please sign one copy of this Notice of Grant and return it to Executive
Compensation in the enclosed, pre-addressed interoffice envelope.




Signature                                Date




PLEASE KEEP A COPY FOR YOUR RECORDS

















































































--------------------------------------------------------------------------------

EXHIBIT 10.3


PERSONAL & CONFIDENTIAL


PERFORMANCE UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2015 LONG TERM INCENTIVE PLAN
April 2, 2018




You have been granted an award of Performance Units (the “Award”) under the
Regions Financial Corporation 2015 Long Term Incentive Plan (the “Plan”), the
terms and conditions of which are incorporated in this document by reference.
This document sets forth certain terms of your Award and constitutes the Award
Agreement required by the Plan. You should retain it for future reference. The
Plan, the Notice of Grant, which is a part of this Award Agreement, and the
prospectus also describe certain provisions applicable to your Award. Copies of
these documents are available through Solium Shareworks, the online equity
compensation management system used by Regions. If you would like paper copies
of these documents, please contact Executive Compensation at (205) 820-2355.
Capitalized terms not defined in this Award Agreement are references to defined
terms in the Plan or the Notice of Grant. In the event of any conflict or
inconsistency among the provisions in this Award Agreement, the Notice of Grant,
or the Plan, the terms and conditions of this Award Agreement will control.


The grant date of your Award, the date on which your Award vests, and the
vesting conditions for your Award are set forth in the attached Notice of Grant.
The number of Performance Units (“PUs”) referenced in the Notice of Grant is the
target number of PUs subject to this grant. The value of PUs payable under this
Award is contingent upon the extent to which the Performance Goals and the
Performance Thresholds specified in the Notice of Grant are determined to be
achieved. Except as otherwise specified herein, at the end of the Performance
Vesting Period and the end of each Performance Threshold Measurement Period, the
Committee will certify the level of achievement of the Performance Goals and the
Performance Thresholds, as applicable, and determine the value of the PUs, if
any, payable to you under this Award. In order to receive a payout of your PUs,
you must be employed by Regions or one of its Subsidiaries through the end of
the Service Vesting Period (except as otherwise provided below). On such date,
you will receive a cash payment equal to the aggregate value of your PUs.


If, during the Service Vesting Period, prior to payment of the PUs, any of the
following events occur, this Award will be treated as described below:


•
If your employment terminates due to your death, then as soon as practicable
following your death, the Performance Vesting Period, the Performance Threshold
Measurement Periods, the Service Vesting Period, and any other restrictions
imposed upon your Award will lapse (unless prohibited by applicable laws, rules,
or regulations), and a cash amount equal to the Target Value will be paid to
your estate.



•
If your employment terminates due to your Disability, then the Award will
continue to vest in accordance with its terms and you will be entitled to
receive a cash payment under the PUs, if any, at the end of the Service Vesting
Period that you otherwise would have received (i.e., based on actual achievement
of the Performance Goals and the Performance Thresholds) had your employment
continued through the payment date. In the event your employment terminates due
to your Disability and your death occurs prior to the end of the Service Vesting
Period, then as soon as practicable following your death, all restrictions
imposed upon your Award will lapse (unless prohibited by applicable laws, rules,
or regulations), and a cash amount equal to the Target Value will be paid to
your estate.



•
If any time on or after November 30th of the year during which the Award is
granted, you terminate your employment due to retirement (on or after age 65 or
on or after you attain age 55 with 10 years of continuous service), then this
Award will continue to vest in accordance with its terms and you will be
entitled to receive a cash payment under the PUs, if any, at the end of the
Service Vesting Period that you otherwise would have received (i.e., based on
actual achievement of the Performance Goals and the Performance Thresholds) had
your employment continued through the payment date.



•
If the Company terminates your employment without Cause but through no fault of
your own (as determined in the Company’s sole discretion), this Award will
continue to vest in accordance with its terms and you will be entitled to
receive a cash payment under the PUs, if any, at the end of the Service Vesting
Period that you otherwise would have received (i.e., based on actual achievement
of the Performance Goals and the Performance Thresholds) had your employment
continued through the payment date, which amount will be pro-rated for the
portion of the Service Vesting Period between the grant date and the date your
employment terminated.








--------------------------------------------------------------------------------

EXHIBIT 10.3


•
Notwithstanding anything in the Plan to the contrary, in the event of a Change
in Control, the value of the PUs under the Award will be locked in at the Target
Value and will vest and become payable in accordance with the service-based
vesting conditions in the Notice of Grant, provided you are employed by the
Company as of such payment date. Notwithstanding the foregoing, if your
employment is terminated by the Company without Cause or by you for Good Reason,
in each case, within the twenty-four (24) month period following the Change in
Control, such PUs will immediately vest and become payable to you.



•
If your employment terminates during the Service Vesting Period for any reason
other than those listed above, your Award will be forfeited as of your
termination date.



Notwithstanding anything herein to the contrary, if this Award (or any portion
of this Award) is determined to be “deferred compensation” within the meaning of
Section 409A of the Code and is payable on your termination of employment, then
it will be paid only upon a “separation from service,” as defined in Section
409A of the Code, and if you are a “specified employee,” as defined in Section
409A of the Code, it will not be paid until six months after your “separation
from service,” all in accordance with Section 409A of the Code.


Any amounts paid or payable under this Award are subject to clawback and/or
forfeiture in accordance with the terms of Applicable Law and the Company’s
Compensation Recoupment Policy (or any successor policy thereto), in each case,
as in effect from time to time.


By signing the attached Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement, the Notice
of Grant, and the Plan, and you further acknowledge and agree as follows: (1) 
this Award Agreement, the Notice of Grant, and the Plan set forth the entire
agreement and understanding between you and Regions relating to the subject
matter herein and supersede and replace all prior agreements and understandings
with respect to such subject matter; (2) you and Regions have made no
agreements, representations, or warranties relating to the subject matter of
this Award Agreement that are not set forth herein; (3) no provision of this
Award Agreement may be amended, modified, or waived unless such amendment,
modification, or waiver is authorized by the Committee and is agreed to in
writing by an authorized officer of Regions; and (4) this Award Agreement is
binding upon Regions’ successors and assigns. You also acknowledge and agree
that Regions, the Board, and the Committee, in their oversight and conduct of
the business and affairs of Regions, may in good faith cause Regions to act or
fail to act in a manner that prevents this Award from vesting; and this Award
Agreement is not intended to and will not be interpreted to impose any liability
upon Regions, the Board, the Committee, or any officer, agent, or associate of
Regions for any forfeiture of this Award that results from any such action or
omission.


I congratulate you on your Award, and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION


/s/ Grayson Hall


Grayson Hall
Chairman and Chief Executive Officer







